Samoa congratulates the 
President on his election and lends its full support to 
the agenda that will guide our work during his tenure. 
In the same spirit, I applaud our Secretary-General 
and Samoan Prince Tupua Ban Ki-moon for his firm 
commitment and strong leadership in steering our 
Organization during this particularly turbulent and 
difficult period for the world.

As members of the global family, our futures and 
interests are inextricably linked. Crises with a global 
reach threaten to engulf the world and affect all nations 
irrespective of whether they caused or contributed to 
the crisis.

Climate change is one such crisis. It is the world’s 
most urgent problem and the greatest moral challenge 
of our time. Known crises of global dimensions pale in 
comparison to what climate change poses to our world 
as a whole and to the future security of some of our 
low-lying islands as sovereign States. Climate change is 
indifferent to the suffering of countries touched by its 
destructive reach. The victims can be rich or poor, large 
or small, resilient or vulnerable, but they hardly matter. 
It impacts all. For some there are already existential 
implications looming. Others may consider the effect 
on them to be minimal. Such complacency would be a 
grave mistake and tantamount to gross negligence. If 
climate change is not addressed comprehensively, the 
consequences for our planet will be dire indeed and 
will affect all countries.

No country should therefore stay detached and 
unconcerned before the plight of the majority. All 
countries must work together. Apportioning blame 
for the present state of our environment is in itself yet 
another human failing. It serves no useful purpose. 
Being judgemental will not restore our environment. 
Those who exploit the traditional divide between 
developed and developing countries and ideological 
and political differences do so conveniently, to mask 
their own unwillingness to be part of the solution to an 
impending global catastrophe.

There is too much at stake for the world to just sit 
idly by. Strong visionary leadership that rises beyond 
the dictates of vested national interests and political 
tenures and views the world as a single constituency 
where everyone must work together within the limits 
of their capacity and capability to be part of the total 
solution is at a premium. Governments must yield — not 
to vested interests and expediency of time, but because 
it is the ethical and just thing to do. Our timelines are 
slipping by fast and soon we will be playing catch-up. 
Yet each day lost to indecisiveness and wrangling on 
petty points only intensifies the challenges we face. 
The Lima and Paris climate conferences will provide 
the best openings for the world to redeem itself. States 

Members of the United Nations should step forward 
with a sense of urgency and commitment to addressing 
climate change today, not tomorrow. It should not just 
be science and real life experiences that force us to act, 
but also our consciences.

Against this backdrop, the Climate Summit on 
Tuesday was timely. Its message was clear and simple. 
Our actions to address climate change are grossly 
inadequate. We are focusing more on symptoms than 
on the root causes, and the solemn truth is that things 
will only get worse if we do not act collectively now. 
However, a ray of hope, best captured in the following 
fundamental truths, is couched delicately in this 
ominous prediction.

First, climate change is a societal problem 
requiring decisive political leadership and a whole-of-
society approach. Every individual effort and every 
national action counts because in unity we succeed, 
but in division there is little we can do. Secondly, we 
need a global solution if we are to succeed. The United 
Nations is our last best hope. It is indispensable to a 
sustainable solution that we provide the necessary 
commitment to turning the tide against climate change. 
Thirdly, climate change is solvable, and the solution is 
firmly in our hands.

Only through enlightened leadership and the 
concerted efforts of all countries, with the major 
greenhouse gas emitters at the forefront, do we stand 
a chance of lessening the destructive impact of climate 
change and of reaching a credible post-Kyoto climate 
agreement next year. Samoa calls upon those States 
Members of our Organization that are in a position of 
world leadership to lead the charge and to undertake 
the tasks that need to be implemented quickly and 
decisively so that the Paris conference can deliver 
on an ambitious climate change agreement that is 
effective, binding, capable of swift implementation, 
and universally owned and respected by the 193 States 
Members of the United Nations.

The Ebola outbreak is a deadly pandemic causing 
chaos and untold suffering in parts of West Africa. 
Its reach is global and if it is not treated it may prove 
unstoppable. It has no respect for national borders or 
Government sovereignty, and its victims are selected 
indiscriminately. Born and unborn babies are robbed 
of their youth, girls and boys of their adulthood, and 
women and men of their productive lives, their dignity 
and worth, while countries are dispossessed and 
deprived of their valuable human assets.

Can we win the war on Ebola? Samoa believes that 
we can and we should. That was why we were honoured 
to be among the 134 co-sponsors of Security Council 
resolution 2177 (2014) on peace and security in Africa, 
with reference to Ebola, last Thursday. The Security 
Council resolution was adopted with the highest-ever 
number of sponsors and was swiftly followed the 
next day by General Assembly resolution 69/1, which 
unanimously approved a proposal to establish the United 
Nations Mission for Ebola Emergency Response. Samoa 
welcomes the rapid, decisive and coordinated response 
of United Nations Member States and agencies, and 
in particular the proactive role the Secretary-General 
played in mobilizing both the political will and the 
material resources necessary to respond to this grave 
crisis.

The global response to the Ebola outbreak is a 
powerful illustration of what is possible when States 
collaborate and coordinate to assist each other in 
achieving common and critical goals. Such unified 
responses have tangible results and save lives. Samoa 
encourages all Member States to take this spirit of 
cooperation forward, and to harness and follow this 
example when dealing with other critical global issues.

As we meet here at the United Nations, the 
rise in extremism has a taken a turn for the worst. 
Radical militants are committing unspeakably brutal 
and barbaric atrocities across the Middle East, and 
threatening to spread their evil brand further afield. As 
a small island nation in the Pacific Ocean, these threats 
can seem extremely far removed from my country 
of Samoa. However, in the globalized age in which 
we live, all countries are threatened by challenges to 
international peace and security. Developments in one 
State invariably have effects in others, and this is true 
of my country, far away as we are.

Global interconnectedness has brought innumerable 
benefits to all countries, but it also increasingly brings 
risks from distant corners of the Earth. As such, it is 
imperative that the United Nations and its Member 
States commit to tackling threats to international peace 
and security, especially through the Security Council. 
Specifically, States Members of the United Nations 
must increase their collaboration and cooperation to 
find solutions to challenges to peace and security, and 
work diligently to implement them.

The United Nations was founded upon the values 
of collective security and, for small nations, remains a 
critical forum in which to contribute to the maintenance 

of international peace and security, stability and 
prosperity. This is particularly important for small 
island developing States (SIDS), which risk a reversal 
of the development gains they have made due to crises 
far from home. To cement and build upon development 
goals already achieved, international peace and 
security must be maintained, and it is the responsibility 
of all Member States, particularly those on the Security 
Council, to work in close cooperation to ensure that this 
happens.

Samoa belongs to the group of small island 
developing States, a United Nations-recognized group 
with special needs and inherent vulnerabilities, not by 
choice, but by dint of factors completely outside its 
control. Part of the dilemma we continually face is the 
misconception that SIDS challenges are minuscule in 
comparison to the needs of other special groups and 
regions, and that their one and only concern is climate 
change. Nothing could be further from the truth.

My country was honoured to host, on behalf of 
the Pacific region, the once-in-a decade International 
Conference on Small Island Developing States three 
weeks ago. Our primary goal in hosting the Third SIDS 
Conference was to have the spotlight of international 
attention fall on SIDS, their challenges and realities. 
Now that the spotlight has faded, we hope that the 
increased understanding and appreciation of SIDS 
issues and challenges gained at the Conference will not 
be forgotten over time or sidelined by other competing 
priority issues.

The international community has a very full agenda. 
We as nations are being pulled in many directions. 
This general debate and the sixty-ninth session of 
the General Assembly will show just how packed 
the agenda is. The follow-up to the SIDS Conference 
will be part of that agenda. It is our hope that, despite 
all the political, economic and other demands on the 
countries of the world, the realities of SIDS, so clearly 
spelled out in Apia and in the Small Island Developing 
States Accelerated Modalities of Action — the SAMOA 
Pathway — are able to retain the attention of the 
wider international community. We took seriously the 
commitments made to SIDS at the Conference and we 
will remain deeply mindful of how those commitments 
are turned into actions.

The Conference had as its theme “The sustainable 
development of SIDS through genuine and durable 
partnerships”. We are ready to build on our existing 
partnerships. We may be small, but we are also able to 
demonstrate the impact of our people and our countries 
in successful, twenty-first century partnerships. 
We may be small and sometimes invisible to many. 
However, we know that united the SIDS are a strong 
and positive group. The Alliance of Small Island States 
(AOSIS) is showing its determination in a growing 
range of areas and forums. Samoa, like other Pacific 
islands, is proud of its place within AOSIS.

The SAMOA Pathway asks the Secretary-General 
to undertake a comprehensive review of how the United 
Nations system supports SIDS. This is an opportunity 
to ensure that the United Nations is fit for the purpose 
when it comes to supporting SIDS. There is ample scope 
for improvement, and we look forward to engaging 
fully in the process. The time for business as usual has 
long passed. Let us work for an approach to SIDS that 
shows the United Nations at its best.

The SAMOA Pathway is a well-crafted 
intergovernmental agreement that has the seal and 
stamp of approval of the United Nations membership. 
Going forward, it falls on SIDS themselves to be 
prepared to lead and own the SAMOA Pathway if it is 
to be sustainable. Together with the specific entities 
within the Secretariat charged with advocating and 
championing SIDS causes, they should be more 
proactive and assertive. Jointly, they must reposition 
themselves to engage better in a more effective and 
visible partnership.

Moreover, what we need to achieve is a human face 
of SIDS to every issue that comes before the United 
Nations, be it security, human rights, climate change, 
development, gender or indigenous issues. That way, 
SIDS issues will be at the forefront of the United 
Nations agenda. They will remain topical and relevant 
and be taken up, debated and acted upon daily, weekly 
or monthly — and not conveniently set aside to be 
discussed only when we have another SIDS conference 
10 years from now.

Samoa continues to support United Nations 
peacekeeping efforts worldwide. Small though we 
are, Samoan police continue to serve side by side with 
officers from other countries in places that require the 
intervention of the United Nations. Within the Pacific 
region, our solidarity with our neighbours in meeting 
challenges means a guaranteed Samoan police presence 
in the Regional Assistance Mission to Solomon Islands 
and under the umbrella of the Pacific Islands Forum.


A durable peace settlement in the Middle East 
continues to elude us, but that is not grounds to be 
pessimistic. We should support every effort to create 
conditions conducive to the successful establishment of 
an independent Palestinian State alongside a secure and 
safe State of Israel.

Finally, those bent on creating fear and panic 
throughout the world will stop at nothing to achieve 
their aims. We must not be held hostage to their devious 
designs. Individually and collectively, we must step 
up our efforts to combat the threat of international 
terrorism in its many manifestations. No country can 
succeed on its own. Only by working collaboratively 
can we be successful.

As we approach the new post-2015 development 
agenda, the culmination of many years of international 
negotiations and agreements on sustainable development, 
we must ensure that while a one-framework approach 
is important, it does not equate to a one-size-fits-all 
formula for purposes of implementation, monitoring and 
evaluation. Indeed, the applicability of the Millennium 
Development Goals and their indicators to small island 
countries proved difficult, and much tailoring was 
necessary before those global targets were seen as 
relevant enough for us to meaningfully participate. 
It is important therefore in the defining and refining 
of the sustainable development goals and post-2015 
development agenda that we account for groups like 
SIDS and ensure that the indicators developed are also 
applicable to their situations. Building on the existing 
processes and experiences in the SIDS countries and 
their respective regions and subregions is critical in 
that regard.

Fortunately, we are on the back of a successful 
SIDS Conference whose theme focused on effective 
means of implementation through partnerships. We 
must ensure therefore that the means to implement 
the SAMOA Pathway is solidly incorporated into 
the post-2015 development framework. Those 
arrangements are well entrenched in the High-level 
Political Forum and the review arrangements of the 
Economic and Social Council. It is important that 
the intergovernmental architectures of our respective 
SIDS regions be included in the process, which means 
working together. We cannot afford a situation where 
we have intergovernmental organizations developing 
separate policies and implementation arrangements 
and partnerships for the same things. We must work 
together.

Finally, we must break down what has been a 
traditional them-and-us perception on both sides of 
the divide between Member States and the Secretariat 
established to serve our collective needs. It has not 
served either side well; we are in fact on the same 
side. I would therefore encourage any coordination 
mechanisms established to ensure representation of 
both in order to promote transparency and a balance 
of perspectives and interests. The Inter-Agency 
Consultative Group for SIDS is perhaps an arrangement 
that could benefit from Member State representation 
as well, where open discussions can take place around 
effective implementation of the SAMOA Pathway and 
the post-2015 development agenda.

Some of our development partners, traditional 
and new, have reached out to help us. What they have 
in common is trust and respect for our views and 
needs. Bilaterally, regionally and internationally, they 
are partnering with SIDS to overcome some of the 
constraints imposed by limited land and narrow natural 
resource bases, isolation and downward agricultural 
production, sustained food security for our expanding 
populations, and the need to provide a meaningful 
existence for our people and communities in the rural 
areas.

The United Nations was established to prevent 
wars, bring peace and security, and protect human 
rights through multilateralism and intergovernmental 
cooperation. The architecture of the Organization 
we have today is very complex, and, inevitably, 
there are imperfections. However, the fact that we 
have consistently met without failure at the General 
Assembly each year is irrefutable proof that our 
Organization works at many and different levels. It 
is hard to imagine where the world would be without 
the United Nations. It is why Samoa’s support for our 
Organization is unwavering.
